   Case 2:20-cr-00035-JFW Document 13 Filed 03/09/20 Page 1 of 1 Page ID #:72



                        UNITED STATES DISTRICT COUR                                            MAR ~9~
                       CENTRAL DISTRICT OF CALIFORN

 UNITED STATES OF AMERICA,                                      CASE NUMBER:

                                     PLAINTIFF,                 ~ ' ~~~~~~~~ 3~zc~
                             v.
 NIITCHELL ENGLANDER                                             WARRANT FOR ARREST
                                     DEFENDANTS)
                                                                     UNDER SEAL

 To:      UNITED STATES MARSHAL AND ANY AUTHORIZED iJNITED STATES OFFICER

 YOU ARE HEREBY COMMANDED to arrest NIITCHELL ENGLANDER
  and bring him forthwith to the nearest Magistrate Judge to answer an Indictment
 charging him with:
 18 U.S.C. § 1001(a)(1): Falsifying Material Facts;
 18 U.S.C. § 1001(a)(2): Making False Statements;
 18 U.S.C. § 1512(b)(3): Tampering with a Witness, Victim, or Informant and
 Obstruction of Justice




        K.                                   '
                                             ~    ,' ~• i '.~
                                                        ~~ ,
                                                                 January 16,2020      Los Angeles, CA
 Clerk of Court                              `.   j,     ~,~

                                                                DATE AND LCATION OF ISSUANCE


                                                          By: ALEXANDER F. MacK1NNON
                                                                NAME OF.fUDICIAL OFFICER

                                                  RETURN

 THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT(LOCATION)




 b t ~ 64 r~-o                                                  ~ ,4~,02~ GvE?n
 DATE    CEIVED                                                 NAME OF ARRESTING OFFICER

 03 ~ 67 / 2azb                                                  sPe~~~L AST
 DATE F        ST                                               TITLE

                                                                  ~/~/ "
 DESCRIPTIVE IlVFO[t114ATION FOR DEFENDANT                      SIGNATURE OF ARRESTII~IG OFFICER
 CONTAIIVED ON PAGE TWO




CR-12(08/10)                             WARRANT FOR ARREST                                        Page 1 of2
